         Case 1:19-cv-00977-ADA Document 153 Filed 05/05/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

VLSI TECHNOLOGY LLC,                          )
                                              )
                       Plaintiff,             )
                                              )      Lead Case. 1:19-cv-977-ADA
       v.                                     )
                                                     (Consolidated with Case Nos. 6:19-cv-254-
                                              )      ADA, 6:19-cv-255-ADA, 6:19-cv-256-ADA)
INTEL CORPORATION,
                                              )
                       Defendant.             )
                                              )
                                              )

                       ORDER APPROVING JOINT STIPULATION

       On this day came on to be considered the Joint Stipulation filed by Plaintiff VLSI

Technology LLC (“VLSI”) and Defendant Intel Corporation (“Intel”) and the Court having now

reviewed said Joint Stipulation hereby approves same. Therefore,

       Intel’s amended final contentions served on VLSI on April 13, 2020 shall serve as the

operative final invalidity contentions for U.S. Patent No. 6,366,522.

       VLSI’s amended final infringement contentions served on Intel on April 3, 2020 shall serve

as the operative final infringement contentions for U.S. Patent No. 7,606,983.

       VLSI shall file its Second Amended Complaint in consolidated Case No. 6:19-cv-255-

ADA with respect to U.S. Patent No. 6,366,522.

       Intel’s pending Motion to Dismiss (Dkt. 128) need not be refiled and shall be considered

as having been filed against VLSI’s Second Amended Complaint.

       SO ORDERED


                    5th day of May, 2020.
       SIGNED this ______

                                                     _______________________________
                                                     ALAN D. ALBRIGHT
                                                     UNITED STATES DISTRICT JUDGE
